Title: From George Washington to Philip John Schuyler, 4 March 1782
From: Washington, George
To: Schuyler, Philip John


                        
                            Dear sir
                            Philadelphia March 4th 1782
                        
                        I have received your favor of the 16th Ulto and am extremely obliged by the pains you have taken to ascertain
                            the matter respecting the Vessels said to be in the Ice in Lake Champlain.The Season is so far advanced without hearing
                            any thing further of the matter, that I immagine it will be too late to make an attempt upon them supposing them to have
                            been caught in the Ice in the course of the Winter: but that no time may be lost, should you, upon the return of the
                            Scout, think the measure still practicable, I have written to General Heath to furnish a proper party upon your
                            application equipped as you shall direct.
                        Congress have come to some determination upon the affair of Vermont. I have not seen the Resolve but from
                            what I hear it will not be agreable to the people of the Grants—I am very apprehensive that we shall experience trouble in
                            that quarter in the course of the approaching Summer, with great regard I am Dr Sir Your Most Obed. Servt
                        
                            Go: Washington
                        
                    